Citation Nr: 0210788	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip and buttock 
disorder to include disfigurement of the buttock. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT


1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The medical evidence added to the record since service 
separation contains no clinical evidence of a left hip and 
buttock disorder, to include disfigurement of the buttock. 


CONCLUSION OF LAW

A left hip and buttock disorder, to include disfigurement of 
the buttock was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and post-
service treatment records have been obtained.  Furthermore, 
the statement of the case and supplemental statement of the 
case informed the veteran of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  Finally, the veteran was informed of the notice and 
duty to assist provisions of the VCAA in a letter from the 
RO, dated in March 2002.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp.2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2002).

Congress specifically limits entitlement to service connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110. In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of a chronic left hip and buttock 
disorder, to include disfigurement of the buttock.  A 
comprehensive review of the veteran's post-service medical 
record discloses no clinical findings or diagnoses of any 
left hip and buttock disorder which is indicative of a 
disability.  In particular, the Board notes that an 
impression of status-post injury to the left hip secondary to 
a motor vehicle accident entered by VA in October 1998 does 
not constitute a disability in light of the absence of any 
clinical pathology of the left hip and buttocks.  In this 
regard, when examined by VA in October 1998, the veteran had 
full range of motion of the left hip, well preserved strength 
in the lower extremities and deep tendon reflexes were 2+ 
bilaterally for knee and ankle jerks.  X-rays of the hips 
were normal.  Overall, there was no clinical pathology of the 
left hip and buttock.  Therefore, in the absence of proof of 
a present left hip and buttock disorder, to include 
disfigurement of the buttock, there can be no valid claim.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a left hip and buttock 
disorder, to include disfigurement of the left buttock is 
denied.  The Board has considered the doctrine of benefit of 
the doubt in reaching this decision, but as the evidence is 
not in equipoise, this doctrine is not for application.  38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a left hip and buttock 
disorder, to include disfigurement of the buttock is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

